Citation Nr: 1012053	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  04-26 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for peripheral 
neuropathy, vascular problems and erectile dysfunction, to 
include as secondary to diabetes mellitus.  

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
sleep disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
February 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which, in pertinent part denied entitlement to 
service connection for diabetes mellitus, service connection 
for hypertension, service connection for peripheral 
neuropathy, vascular problems and erectile dysfunction, and 
service connection for a sleep disorder.

In November 2007, the Board noted that the issues of service 
connection for diabetes mellitus, service connection for 
hypertension, and service connection for peripheral 
neuropathy, vascular problems and erectile dysfunction, which 
had been claimed as secondary to herbicide exposure in the 
waters off the coast of Vietnam, had been subject to an 
automatic stay implemented by the Board after the decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2000) was issued.  This 
stay was lifted on January 22, 2009 following the United 
States Supreme Court's denial of a writ of certiorari filed 
by the Haas appellant.  See Haas v. Peake, 77 U.S.L.W. 3267 
(Jan. 21, 2009)(No. 08-525).  These issues are therefore 
before the Board for adjudication. 

The Board also noted in the November 2007 opinion that the 
Veteran had not received proper notice in connection with his 
claim for service connection for a sleep disorder and 
remanded the issue.  As proper notice has since been 
provided, the issue has been returned to the Board for 
further appellate action.

The issue of service connection for a sleep disorder was 
previously denied in an unappealed December 1985 rating 
decision which became final.  Where the claim in question has 
been finally adjudicated at the RO level and not appealed, 
the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

During the current appeal, the RO has denied this claim on 
the merits without considering whether new and material 
evidence has been submitted.  The Board must; however, make 
an independent determination as to whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for a sleep disorder.  
Jackson.  The Veteran is not prejudiced by the Board's 
consideration of this question, because its remand should 
have put him on notice that it would be considering whether 
new and material evidence had been submitted.  He was also 
provided with a June 2009 letter that informed him of the 
basis for the prior denial and the need for new and material 
evidence.  He has had an opportunity to submit evidence, 
argument, and to request a hearing after receiving the 
notice.


FINDINGS OF FACT

1.  The Veteran did not set foot on the shores of Vietnam or 
serve in its inland waters and does not otherwise show in-
service exposure to herbicides.

2.  Diabetes mellitus was first demonstrated many years after 
service and is unrelated to a disease or injury in service.  

2.  Hypertension was first demonstrated many years after 
service and is unrelated to a disease or injury in service.

3.  Peripheral neuropathy, vascular problems and erectile 
dysfunction were was first demonstrated many years after 
service and is unrelated to a disease or injury in service.

4.  Service connection for a sleep disorder, claimed at that 
time as mild seizures or the inability to stay awake, was 
denied in an unappealed rating decision issued in December 
1985; evidence received since then is cumulative or redundant 
of the evidence previously of record and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated 
during service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Hypertension was not incurred in or aggravated during 
service, is not proximately due to a service connected 
disability, and cannot be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107;  
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (West 2002).

3.  Peripheral neuropathy, vascular problems and erectile 
dysfunction were not incurred in or aggravated during 
service, are not proximately due to a service connected 
disability, nor may they be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310.

4.  New and material evidence has not been received to reopen 
a claim of service connection for a sleep disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in June 2009, subsequent to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claims for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  He was 
informed that VA provided ratings based on the rating 
schedule and was given examples of the evidence he could 
submit.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the June 2009 letter.  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The June 2009 letter provided this notice with 
regard to the application to reopen the claim for service 
connection for sleep disorder.

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120. 
 While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was cured 
by the issuance of VCAA notice followed by readjudication of 
the September 2009 supplemental statement of the case (SSOC). 
 Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  
Therefore, any timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A.  
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not been afforded VA examinations or medical 
opinions in response to his claims.  As discussed below, 
there is no competent evidence that the claimed disabilities 
may be related to service.  There has been no evidence or 
contention that the claimed conditions were present in 
service or that there was a continuity of symptomatology of 
the claimed conditions extending since service.  No medical 
professional has provided an opinion linking the claimed 
conditions to service.  

The Veteran contends that diabetes is the result of herbicide 
exposure in service and that his other conditions were 
secondary to diabetes; but he has never reported that he set 
foot in Vietnam or its inland waters and there is no other 
evidence of actual herbicide exposure in service.  Therefore, 
the record does not indicate that the disabilities may be 
associated with active service and examinations on related to 
these issues are not warranted.  

There is no duty to provide an examination with regard to the 
sleep disorder claim prior to reopening that claim.  
38 C.F.R. § 3.159(c)(4)(iii).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria--Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes mellitus 
and hypertension, are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R.  
§ 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he developed diabetes mellitus, 
type II, as the result of herbicide exposure during his 
service in the Tonkin Gulf aboard the U.S.S. Carpenter.  He 
also asserts that he incurred hypertension, peripheral 
neuropathy of the right arm, hand, leg, vascular problems of 
the right leg, and erectile dysfunction secondary to diabetes 
mellitus.  

The law provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

Veterans who served on active duty in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975 shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-9; 62 Fed. Reg. 63604 
(1997).  The General Counsel has concluded that in order to 
establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.

Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961, and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  VAOPGCPREC 27-
97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the Federal 
Circuit upheld VA's interpretation of the phrase "served in 
the Republic of Vietnam," as requiring that a Veteran 
actually stepped foot in Vietnam.  

The record demonstrates that the Veteran has current diabetes 
mellitus, hypertension, erectile dysfunction, and carpal 
tunnel syndrome of the right hand and wrist.  A September 
2003 VA examiner diagnosed each disability, for which the 
Veteran has received continual treatment.  

While the Veteran has claimed peripheral neuropathy and 
vascular problems of the right leg, no such diagnoses or 
treatment is noted in the record; it is unclear whether he 
actually has these disabilities.  Even if the record 
contained evidence of current peripheral neuropathy and 
vascular problems of the right leg, service connection would 
not be warranted.  

The Veteran contends that he developed the claimed conditions 
from herbicide exposure during his service aboard the U.S.S. 
Carpenter off the coast of Vietnam in the Gulf of Tonkin.  
However, the Veteran's service personnel records and relevant 
deck logs do not show that he was ever physically present in 
the Republic of Vietnam during active duty.  The Veteran has 
actually never asserted that he left the ship or set foot on 
land in Vietnam.  There is also no evidence or claim that the 
ship was on the inland waters of Vietnam.  The Veteran's 
representative stated in a July 2004 VA Form 9 that the 
Veteran contended that he was exposed to herbicides aboard 
the ship in the waters offshore Vietnam.  However, the 
evidence does not show that the vessel docked in Vietnam.  

In addition, in a March 2010 written brief, the Veteran's 
representative pointed to the deck logs entry "04-08" on 
October 31, 1970, as evidence the Veteran could have set foot 
in Vietnam.  The representative asserted that the entry 
stating that the crew "on station" was mustered, implied 
that there were crew members "off station" or off the 
vessel and that it was therefore plausible, given the 
vessel's proximity to Vietnam, that the Veteran was on the 
shore.  

The Board finds this argument unpersuasive.  First, the entry 
in question noted that there were no crew members absent at 
that time.  Second, the note does not state that any members 
were sent off of the ship to the shore or that the Veteran 
participated in such an activity.  Finally, the Veteran 
himself has not asserted that he actually set foot in 
Vietnam, but rather that his service took place aboard the 
vessel.  

While the record clearly shows that he served during the 
Vietnam War and in the Gulf of Tonkin, the evidence of record 
does not show that the Veteran set foot on the soil or inland 
waters of Vietnam.  As the requisite service in Vietnam is 
not shown, the presumption of exposure to herbicides does not 
attach.

Notwithstanding the fact that the claimed disabilities are 
not subject to presumptive service connection on the basis of 
herbicide exposure, the Veteran could still establish service 
connection for these conditions with competent evidence that 
they were incurred in service, were present during other 
presumptive periods, or by submitting medical or scientific 
evidence that they were in fact due to herbicide exposure 
during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); 
see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran has not asserted any verifiable instances where 
he was actually exposed to herbicides, and there is no 
evidence of such.  Service treatment records are negative for 
symptoms, treatment, or diagnoses of any of the claimed 
conditions.  The first evidence of any of the claimed 
conditions was in March 1997, more than 25 years after 
service.  

Therefore, the preponderance of the evidence is against a 
finding of service connection for the claimed conditions on a 
direct and presumptive basis.  As the claim for service 
connection for diabetes mellitus is denied, the claims for 
service connection for hypertension, peripheral neuropathy, 
vascular problems, and erectile dysfunction secondary to 
diabetes mellitus must also be denied.  38 U.S.C.A. 
§ 5107(b).

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (2009).  An 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).  

The Veteran filed a claim for service connection for "mild 
seizures, unable to stay awake" in June 1985.  The claim was 
denied in an unappealed rating decision in December 1985.  
The evidence of record at that time included the Veteran's 
service treatment records, which demonstrated diagnoses and 
treatment for narcolepsy in service and statements from the 
Veteran to medical staff that was diagnosed with narcolepsy 
at the age of 10.  The record also included an October 1985 
VA examination during which the Veteran reported that he had 
had episodes which he described as "seizures or sleepy 
attacks" since the beginning of grade school.  He stated 
that he had been diagnosed as having narcolepsy at that time, 
and had been treated with stimulants with little success.  

The RO determined that the Veteran's claimed condition 
existed prior to service and that the evidence did not 
demonstrate aggravation beyond the natural progression of the 
disease.  

The subsequently received evidence includes October and 
November 1970 deck logs from the U.S.S. Carpenter, which do 
not contain evidence pertaining to the sleep disorder, and VA 
medical center (VAMC) treatment records that show the 
diagnosis of narcolepsy without any evidence of current 
treatment.  

In a March 2003 record the Veteran again stated that his 
narcolepsy began in grade school.  VAMC treatment records 
also show that the Veteran reported that he had adapted so 
that he did not have any current difficulties involving 
narcolepsy and did not want any treatment for the condition.  
While this evidence has not been previously submitted in this 
case, it confirms what was already established prior to the 
December 1985 rating decision-that the Veteran has current 
diagnosis of narcolepsy and that he reported that it pre-
existed service.  

There is no new evidence that the Veteran's disability was 
aggravated by, or is otherwise related to, service.  As such, 
the newly received evidence is not material and reopening of 
the claim is not in order.  













							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for diabetes mellitus, to include as 
secondary to herbicide exposure, is denied.  

Service connection for hypertension, to include as secondary 
to diabetes mellitus, is denied.  

Entitlement to service connection for peripheral neuropathy, 
vascular problems and erectile dysfunction, to include as 
secondary to diabetes mellitus, is denied.  

New and material evidence has not been received; the claim to 
reopen service connection for a sleep disorder is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


